UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-3034 Xcel Energy Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0448030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 414 Nicollet Mall Minneapolis, MN 55401 (Address of principal executive offices) Registrant’s telephone number, including area code: 612-330-5500 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $2.50 par value per share New York $7.60 Junior Subordinated Notes, Series due 2068 New York Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.x Yeso No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yes x No As of June 30, 2011, the aggregate market value of the voting common stock held by non-affiliates of the Registrants was $11,774,380,709 and there were 484,542,416 shares of common stock outstanding. As of Feb. 21, 2012, there were 486,828,501 shares of common stock outstanding, $2.50 par value. DOCUMENTS INCORPORATED BY REFERENCE The Registrant’s Definitive Proxy Statement for its 2012 Annual Meeting of Shareholders is incorporated by reference into Part III of this Form 10-K. TABLE OF CONTENTS Index PART I Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 6 ELECTRIC UTILITY OPERATIONS 8 NSP-Minnesota 8 NSP-Wisconsin 14 PSCo 15 SPS 19 Electric Operating Statistics 26 NATURAL GAS UTILITY OPERATIONS 27 NSP-Minnesota 28 NSP-Wisconsin 29 PSCo 30 Natural Gas Operating Statistics 32 ENVIRONMENTAL MATTERS 32 CAPITAL SPENDING AND FINANCING 33 EMPLOYEES 33 EXECUTIVE OFFICERS 33 Item 1A — Risk Factors 35 Item 1B — Unresolved Staff Comments 43 Item 2 — Properties 43 Item 3 — Legal Proceedings 45 Item 4 — Mine Safety Disclosures 46 PART II Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 46 Item 6 — Selected Financial Data 49 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Item 7A — Quantitative and Qualitative Disclosures About Market Risk 78 Item 8 — Financial Statements and Supplementary Data 78 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A — Controls and Procedures Item 9B — Other Information PART III Item 10 — Directors, Executive Officers and Corporate Governance Item 11 — Executive Compensation Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13 — Certain Relationships and Related Transactions, and Director Independence Item 14 — Principal Accountant Fees and Services PART IV Item 15 — Exhibits, Financial Statement Schedules SIGNATURES 2 Table of Contents PART I Item 1 — Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Inc.’s Subsidiaries and Affiliates (current and former) Cheyenne Cheyenne Light, Fuel and Power Company Eloigne Eloigne Company NCE New Century Energies, Inc. NMC Nuclear Management Company, LLC NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP System The integrated electric production and transmission system of NSP-Minnesota and NSP-Wisconsin managed by NSP-Minnesota NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado PSRI P.S.R. Investments, Inc. Seren Seren Innovations, Inc., a wholly owned subsidiary formerly a broadband communications network SPS Southwestern Public Service Co. UE Utility Engineering Corporation, an engineering, construction and design company Utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo and SPS WGI WestGas InterState, Inc. WYCO WYCO Development LLC Xcel Energy Xcel Energy Inc. and its subsidiaries Federal and State Regulatory Agencies ASLB Atomic Safety and Licensing Board CPUC Colorado Public Utilities Commission DOE United States Department of Energy DOER Division of Energy Resources (formerly the Office of Energy Security) DOI United States Department of the Interior DOT United States Department of Transportation EIB New Mexico Environmental Improvement Board EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service MPCA Minnesota Pollution Control Agency MPSC Michigan Public Service Commission MPUC Minnesota Public Utilities Commission NDPSC North Dakota Public Service Commission NERC North American Electric Reliability Corporation NMED New Mexico Environment Department NMPRC New Mexico Public Regulation Commission NRC Nuclear Regulatory Commission OCC Colorado Office of Consumer Counsel PSCW Public Service Commission of Wisconsin PUCT Public Utility Commission of Texas SDPUC South Dakota Public Utilities Commission SEC Securities and Exchange Commission WDNR Wisconsin Department of Natural Resources Electric, Purchased Gas and Resource Adjustment Clauses CIP Conservation improvement program DSM Demand side management DSMCA Demand side management cost adjustment ECA Retail electric commodity adjustment EECRF Energy efficiency cost recovery factor 3 Table of Contents EIR Environmental improvement rider FCA Fuel clause adjustment FPPCAC Fuel and purchased power cost adjustment clause GAP Gas affordability program GCA Gas cost adjustment MCR Mercury cost recovery rider OATT Open access transmission tariff PCCA Purchased capacity cost adjustment PCRF Power cost recovery factor PGA Purchased gas adjustment PSIA Pipeline system integrity adjustment QSP Quality of service plan RDF Renewable development fund RES Renewable energy standard RESA Renewable energy standard adjustment SCA Steam cost adjustment SEP State energy policy TCA Transmission cost adjustment TCR Transmission cost recovery adjustment TCRF Transmission cost recovery factor Other Terms and Abbreviations AFUDC Allowance for funds used during construction ALJ Administrative law judge APBO Accumulated postretirement benefit obligation ARC Aggregator of retail customers ARO Asset retirement obligation ASU FASB Accounting Standards Update BART Best available retrofit technology CAA Clean Air Act CACJA Clean Air Clean Jobs Act CAIR Clean Air Interstate Rule CapX2020 Alliance of electric cooperatives, municipals and investor-owned utilities in the upper Midwest involved in a joint transmission line planning and construction effort CATR Clean Air Transport Rule CCN Certificate of convenience and necessity CIPS Critical Infrastructure Protection Standards CO2 Carbon dioxide Codification FASB Accounting Standards Codification COLI Corporate owned life insurance CON Certificate of need CPCN Certificate of public convenience and necessity CSAPR Cross-State Air Pollution Rule CWIP Construction work in progress DSPP Direct stock purchase plan EEI Edison Electric Institute EGU Electric generating unit EPS Earnings per share ERRP Early retiree reimbursement program ETR Effective tax rate FASB Financial Accounting Standards Board FTR Financial transmission right GAAP Generally accepted accounting principles GHG Greenhouse gas IFRS International Financial Reporting Standards LLW Low-level radioactive waste LNG Liquefied natural gas MACT Maximum achievable control technology MERP Metropolitan Emissions Reduction Project 4 Table of Contents MGP Manufactured gas plant MISO Midwest Independent Transmission System Operator, Inc. MRO Midwest Reliability Organization MVP Multi-value project Native load Customer demand of retail and wholesale customers that a utility has an obligation to serve under statute or long-term contract NEI Nuclear Energy Institute NOL Net operating loss NOx Nitrogen oxide NOV Notice of violation NTC Notifications to construct O&M Operating and maintenance OCI Other comprehensive income PBRP Performance-based regulatory plan PCB Polychlorinated biphenyl PFS Private Fuel Storage, LLC PJM PJM Interconnection, LLC PPA Purchased power agreement Provident Provident Life & Accident Insurance Company PRP Potentially responsible party PSP Performance share plan PV Photovoltaic REC Renewable energy credit RECB Regional expansion criteria benefits ROE Return on equity ROFR Right of first refusal RPS Renewable portfolio standards RSG Revenue sufficiency guarantee RTO Regional Transmission Organization SCR Selective catalytic reduction SIP State implementation plan SO2 Sulfur dioxide SPP Southwest Power Pool, Inc. Standard & Poor’s Standard & Poor’s Ratings Services TSR Total shareholder return WECC Western Electricity Coordinating Council WTMPA West Texas Municipal Power Agency Measurements Bcf Billion cubic feet KV Kilovolts KWh Kilowatt hours Mcf Thousand cubic feet MMBtu Million British thermal units MW Megawatts MWh Megawatt hours 5 Table of Contents COMPANY OVERVIEW Xcel Energy Inc. is a holding company with subsidiaries engaged primarily in the utility business.In 2011, Xcel Energy Inc.’s continuing operations included the activity of four wholly owned utility subsidiaries that serve electric and natural gas customers in eight states.These utility subsidiaries are NSP-Minnesota, NSP-Wisconsin, PSCo and SPS, and serve customers in portions of Colorado, Michigan, Minnesota, New Mexico, North Dakota, South Dakota, Texas and Wisconsin.Along with WYCO, a joint venture formed with Colorado Interstate Gas Company (CIG) to develop and lease natural gas pipelines, storage, and compression facilities, and WGI, an interstate natural gas pipeline company, these companies comprise the continuing regulated utility operations. Xcel Energy Inc. was incorporated under the laws of Minnesota in 1909.Xcel Energy’s executive offices are located at 414 Nicollet Mall, Minneapolis, Minn. 55401.Its website address is www.xcelenergy.com.Xcel Energy makes available, free of charge through its website, its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and all amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as soon as reasonably practicable after the reports are electronically filed with or furnished to the SEC.The public may read and copy any materials that Xcel Energy files with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC also maintains an internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov. Xcel Energy’s corporate strategy focuses on three core objectives: obtain stakeholder alignment; invest in our regulated utility businesses; and earn a fair return on our utility investments.Xcel Energy files periodic rate cases and establishes formula rates or automatic rate adjustment mechanisms with state and federal regulators to earn a return on its investments and recover costs of operations.Environmental leadership is a priority for Xcel Energy and is designed to meet customer and policy maker expectations while creating shareholder value. NSP-Minnesota NSP-Minnesota is an operating utility primarily engaged in the generation, purchase, transmission, distribution and sale of electricity in Minnesota, North Dakota and South Dakota.The wholesale customers served by NSP-Minnesota comprised approximately 5 percent of its total KWh sold in 2011.NSP-Minnesota also purchases, transports, distributes and sells natural gas to retail customers and transports customer-owned natural gas in Minnesota and North Dakota.NSP-Minnesota provides electric utility service to approximately 1.4 million customers and natural gas utility service to approximately 0.5 million customers.Approximately 89 percent of NSP-Minnesota’s retail electric operating revenues were derived from operations in Minnesota during 2011.Although NSP-Minnesota’s large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of NSP-Minnesota’s large commercial and industrial electric sales include customers in the following industries: petroleum and coal, as well as food products.For small commercial and industrial customers, significant electric retail sales include customers in the following industries: real estate and educational services.Generally, NSP-Minnesota’s earnings contribute approximately 35 percent to 45 percent of Xcel Energy’s consolidated net income. The electric production and transmission costs of the entire NSP System are shared by NSP-Minnesota and NSP-Wisconsin.A FERC-approved Interchange Agreement between the two companies provides for the sharing of all generation and transmission costs of the NSP System.Such costs include current and potential obligations of NSP-Minnesota related to its nuclear generating facilities. NSP-Minnesota owns the following direct subsidiaries: United Power and Land Company, which holds real estate; and NSP Nuclear Corporation, which owns NMC. 6 Table of Contents NSP-Wisconsin NSP-Wisconsin is an operating utility primarily engaged in the generation, transmission, distribution and sale of electricity in portions of northwestern Wisconsin and in the western portion of the Upper Peninsula of Michigan.The wholesale customers served by NSP-Wisconsin comprised approximately 8 percent of its total KWh sold in 2011.NSP-Wisconsin also purchases, transports, distributes and sells natural gas to retail customers and transports customer-owned natural gas in the same service territory.NSP-Wisconsin provides electric utility service to approximately 251,000 customers and natural gas utility service to approximately 107,000 customers.Approximately 98 percent of NSP-Wisconsin’s retail electric operating revenues were derived from operations in Wisconsin during 2011.Although NSP-Wisconsin’s large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of NSP-Wisconsin’s large commercial and industrial electric sales include customers in the following industries: food products, paper and allied products, electric and gas, as well as electronics.For small commercial and industrial customers, significant electric retail sales include customers in the following industries: educational services and grocery and dining establishments.Generally, NSP-Wisconsin’s earnings contribute approximately 5 percent to 10 percent of Xcel Energy’s consolidated net income. The management of the electric production and transmission system of NSP-Wisconsin is integrated with NSP-Minnesota. NSP-Wisconsin owns the following direct subsidiaries: Chippewa and Flambeau Improvement Co., which operates hydro reservoirs; Clearwater Investments Inc., which owns interests in affordable housing; and NSP Lands, Inc., which holds real estate. PSCo PSCo is an operating utility engaged primarily in the generation, purchase, transmission, distribution and sale of electricity in Colorado.The wholesale customers served by PSCo comprised approximately 19 percent of its total KWh sold in 2011.PSCo also purchases, transports, distributes and sells natural gas to retail customers and transports customer-owned natural gas.PSCo provides electric utility service to approximately 1.4 million customers and natural gas utility service to approximately 1.3 million customers.All of PSCo’s retail electric operating revenues were derived from operations in Colorado during 2011.Although PSCo’s large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of PSCo’s large commercial and industrial electric sales include customers in the following industries: fabricated metal products, as well as electric and gas services.For small commercial and industrial customers, significant electric retail sales include customers in the following industries: real estate and dining establishments.Generally, PSCo’s earnings contribute approximately 45 percent to 55 percent of Xcel Energy’s consolidated net income. PSCo owns the following direct subsidiaries: 1480 Welton, Inc. and United Water Company, both of which own certain real estate interests; and Green and Clear Lakes Company, which owns water rights and certain real estate interests.PSCo also owns PSRI, which held certain former employees’ life insurance policies.Following settlement with the IRS during 2007, such policies were terminated.PSCo also holds a controlling interest in several other relatively small ditch and water companies. SPS SPS is an operating utility engaged primarily in the generation, purchase, transmission, distribution and sale of electricity in portions of Texas and New Mexico.The wholesale customers served by SPS comprised approximately 38 percent of its total KWh sold in 2011.SPS provides electric utility service to approximately 376,000 retail customers in Texas and New Mexico.Approximately 74 percent of SPS’ retail electric operating revenues were derived from operations in Texas during 2011.Although SPS’ large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of SPS’ large commercial and industrial electric sales include customers in the oil and gas extraction industry.For small commercial and industrial customers, significant electric retail sales include customers in the following industries: oil and gas extraction and crop related agricultural industries.Generally, SPS’ earnings contribute approximately 5 percent to 15 percent of Xcel Energy’s consolidated net income. Other Subsidiaries WGI is a small interstate natural gas pipeline company engaged in transporting natural gas from the PSCo system near Chalk Bluffs, Colo., to the Cheyenne system near Cheyenne, Wyo. WYCO was formed as a joint venture with CIG to develop and lease natural gas pipeline, storage, and compression facilities.Xcel Energy has a 50 percent ownership interest in WYCO.The gas pipeline and storage facilities are leased under a FERC-approved agreement to CIG. 7 Table of Contents Xcel Energy Services Inc. is the service company for Xcel Energy Inc. Xcel Energy Inc.’s nonregulated subsidiary is Eloigne, which invests in rental housing projects that qualify for low-income housing tax credits. Xcel Energy conducts its utility business in the following reportable segments: regulated electric utility, regulated natural gas utility and all other.See Note 16 to the consolidated financial statements for further discussion relating to comparative segment revenues, income from continuing operations and related financial information. Seasonality The demand for electric power generation and natural gas is affected by seasonal differences in the weather.In general, peak sales of electricity occur in the summer and winter months, and peak sales of natural gas occur in the winter months.As a result, the overall operating results may fluctuate substantially on a seasonal basis.Additionally, Xcel Energy’s operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.See Item 7 — Management’s Discussion of Financial Condition and Results of Operations. Competition Xcel Energy’s industrial and large commercial customers have the ability to own or operate facilities to generate their own electricity.In addition, customers may have the option of substituting other fuels, such as natural gas, steam or chilled water for heating, cooling and manufacturing purposes, or the option of relocating their facilities to a lower cost region.The FERC has continued to promote competitive wholesale markets through open access transmission and other means.As a result, Xcel Energy Inc.’s utility subsidiaries and their wholesale customers can purchase the output from generation resources of competing wholesale suppliers and use the transmission systems of the utility subsidiaries on a comparable basis to serve their native load.Xcel Energy Inc.’s utility subsidiaries also have franchise agreements with certain cities subject to periodic renewal.If a city elected not to renew the franchise agreement, it could seek alternative means, such as municipalization.While each of Xcel Energy Inc.’s utility subsidiaries faces these challenges, their rates are competitive with currently available alternatives. ELECTRIC UTILITY OPERATIONS NSP-Minnesota Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction — Retail rates, services and other aspects of NSP-Minnesota’s operations are regulated by the MPUC, the NDPSC and the SDPUC within their respective states.The MPUC also has regulatory authority over security issuances, property transfers, mergers, dispositions of assets and transactions between NSP-Minnesota and its affiliates.In addition, the MPUC reviews and approves NSP-Minnesota’s electric resource plans for meeting customers’ future energy needs.The MPUC also certifies the need for generating plants greater than 50 MW and transmission lines greater than 100 KV that will be located within the state.No large power plant or transmission line may be constructed in Minnesota except on a site or route designated by the MPUC.The NDPSC and SDPUC have regulatory authority over generation and transmission facilities, along with the siting and routing of new generation and transmission facilities in North Dakota and South Dakota, respectively. NSP-Minnesota is subject to the jurisdiction of the FERC with respect to its wholesale electric operations, hydroelectric licensing, accounting practices, wholesale sales for resale, transmission of electricity in interstate commerce, compliance with NERC electric reliability standards, asset transfers and mergers, and natural gas transactions in interstate commerce.NSP-Minnesota has requested continued authorization from the FERC to make wholesale electric sales at market-based prices.See Summary of Recent Federal Regulatory Developments - Market-Based Rate Rules for further discussion.NSP-Minnesota is a transmission owning member of the MISO RTO. 8 Table of Contents Fuel, Purchased Energy and Conservation Cost-Recovery Mechanisms — NSP-Minnesota has several retail adjustment clauses that recover fuel, purchased energy and other resource costs: · CIP — The CIP recovers the costs of programs that help customers save energy.CIP includes a comprehensive list of programs that benefit all customers including Saver’s Switch®, energy efficiency rebates and energy audits. · EIR — The EIR recovers the costs of environmental improvements to the A.S. King, High Bridge and Riverside plants, which were renovated under the MERP program. · GAP — The GAP is a surcharge billed to all non-interruptible customers to recover the costs of offering a low-income customer co-pay program designed to reduce natural gas service disconnections. · RDF — The RDF allocates money collected from retail customers to support the research and development of emerging renewable energy projects and technologies. · RES — The RES is a rider that recovers the costs of new renewable generation. · SEP — The SEP recovers costs related to various energy policies approved by the Minnesota legislature. · TCR — The TCR recovers costs associated with new investments in electric transmission. NSP-Minnesota has requested that the recovery of the costs associated with the EIR and RES be included in base rates, which is included in the Minnesota electric rate case currently pending approval with the MPUC. NSP-Minnesota’s retail electric rates in Minnesota, North Dakota and South Dakota include a FCA for monthly billing adjustments for changes in prudently incurred cost of fuel, fuel related items and purchased energy.NSP-Minnesota is permitted to recover these costs through FCA mechanisms approved by the regulators in each jurisdiction.The FCA allows NSP-Minnesota to bill customers for the cost of fuel and related costs used to generate electricity at its plants and energy purchased from other suppliers.In general, capacity costs are not recovered through the FCA.In addition, costs associated with MISO are generally recovered through either the FCA or through rate cases. Minnesota state law requires electric utilities to invest 1.5 percent of their state revenues in CIP, except NSP-Minnesota, which is required by law to invest 2 percent.These costs are recovered through an annual cost-recovery mechanism for electric conservation and energy management program expenditures. Capacity and Demand Uninterrupted system peak demand for the NSP System’s electric utility for each of the last three years and the forecast for 2012, assuming normal weather, is listed below. System Peak Demand (in MW) 2012 Forecast NSP System The peak demand for the NSP System typically occurs in the summer.The 2011 uninterrupted system peak demand for the NSP System occurred on July 18, 2011.The 2011 peak demand occurred on a day with extremely high temperatures and humidity, which resulted in the highest uninterrupted system peak demand since July 31, 2006. Energy Sources and Related Transmission Initiatives NSP-Minnesota expects to use existing power plants, power purchases, CIP options, new generation facilities and expansion of existing power plants to meet its system capacity requirements. Purchased Power — NSP-Minnesota has contracts to purchase power from other utilities and independent power producers.Long-term purchased power contracts typically require a periodic payment to secure the capacity and a charge for the associated energy actually purchased.NSP-Minnesota also makes short-term purchases to meet system load and energy requirements, to replace generation from company-owned units under maintenance or during outages, to meet operating reserve obligations, or to obtain energy at a lower cost. Purchased Transmission Services — In addition to using their integrated transmission system, NSP-Minnesota and NSP-Wisconsin have contracts with MISO and regional transmission service providers to deliver power and energy to the NSP System. 9 Table of Contents NSP System Resource Plans — In December 2011, NSP-Minnesota filed an update to the 2011 through 2025 resource plan with the MPUC.To account for slower economic growth and the loss of NSP-Wisconsin’s wholesale customers, NSP-Minnesota modified the five-year plan to include a recommendation to withdraw the Black Dog repowering project CON and to reassess the wind procurement plan and resource contingency plan in detail.The resource plan update also notified the MPUC that there have been changes in the size, timing, and cost estimates for the extended power uprate projects at the Prairie Island nuclear plant.As a result of these changes, NSP-Minnesota has notified the MPUC that it is completing a new economic and project design analysis and will submit a Change in Circumstances filing seeking reaffirmation of the CON approval before proceeding with the project.Some elements of the resource plan remain unchanged such as the extension of certain contracts, the Monticello nuclear generating plant extended power uprate project and the commitment to specific CIP program annual achievements. NSP-Minnesota CapX2020 CON — In 2009, the MPUC granted CONs to construct one 230 KV electric transmission line and three 345 KV electric transmission lines as part of the CapX2020 project.The estimated cost of the four major transmission projects is $1.9 billion.NSP-Minnesota and NSP-Wisconsin are responsible for approximately $1.1 billion of the total cost.The remainder of the costs will be born by other utilities in the upper Midwest.These cost estimates will be revised after the regulatory process is completed. NSP-Minnesota and Great River Energy filed four route permit applications with the MPUC in addition to a facility permit application with the SDPUC, a certificate of corridor compatibility application with the NDPSC and a CPCN application with the PSCW.The MPUC has issued route permits for the Minnesota portion of the Fargo, N.D. to St. Cloud, Minn. project and the Bemidji, Minn. to Grand Rapids, Minn. project.The remaining required permit activities are on-going in North Dakota, Wisconsin and Minnesota. In December 2011, the Monticello, Minn. to St. Cloud, Minn. project was placed in service and MISO granted the final approval of the Brookings, S.D. project as an MVP. Black Dog Repowering CON — In March 2011, NSP-Minnesota filed a request with Minnesota regulators to approve a CON for the project to retire its last two coal-burning units (Units 3 and 4) at the Black Dog plant in Burnsville, Minn. and replace them with combined-cycle natural gas burning units.Units 1 and 2 were converted to natural gas combined-cycle operation in 2002. In December 2011, NSP-Minnesota requested to withdraw the CON and close the docket.The request to withdraw is pending an ALJ decision.NSP-Minnesota will reevaluate the Black Dog repowering project as part of the next resource plan expected in 2013. Nuclear Power Operations and Waste Disposal NSP-Minnesota owns two nuclear generating plants: the Monticello plant and the Prairie Island plant.Nuclear power plant operation produces gaseous, liquid and solid radioactive wastes.The discharge and handling of wastes are controlled by federal regulation.High-level radioactive wastes primarily include used nuclear fuel.LLW consists primarily of demineralizer resins, paper, protective clothing, rags, tools and equipment that have become contaminated through use in the plant. LLW Disposal — LLW from NSP-Minnesota’s Monticello and Prairie Island nuclear plants is currently disposed at the Clive facility located in Utah.If off-site LLW disposal facilities become unavailable, NSP-Minnesota has storage capacity available on-site at Prairie Island and Monticello that would allow both plants to continue to operate until the end of their current licensed lives. High-Level Radioactive Waste Disposal — The federal government has the responsibility to permanently dispose of domestic spent nuclear fuel and other high-level radioactive wastes.The Nuclear Waste Policy Act requires the DOE to implement a program for nuclear high-level waste management.This includes the siting, licensing, construction and operation of a repository for spent nuclear fuel from civilian nuclear power reactors and other high-level radioactive wastes at a permanent federal storage or disposal facility. Nuclear Geologic Repository - Yucca Mountain Project In 2002, the U.S. Congress designated Yucca Mountain, Nevada as the first deep geologic repository.In 2008, the DOE submitted an application to construct a deep geologic repository at this site to the NRC.In 2010, the DOE announced its intention to stop the Yucca Mountain project and requested the NRC to approve the withdrawal of the application.A number of parties have challenged the DOE’s authority to stop the project and withdraw the application.The utility industry, including Xcel Energy, is represented in the challenges by the NEI.In light of the DOE’s plan to stop the project and withdraw its application, Xcel Energy in a separate action has requested the Secretary of Energy to set the fee collection rate for the Nuclear Waste Fund to zero until a definitive program is in place.In April 2010, the NEI, on behalf of its members, including Xcel Energy, filed a lawsuit against the DOE in federal court, requesting that the fee be suspended.The Secretary of Energy has convened a Blue Ribbon Commission to recommend alternatives to Yucca Mountain for disposal of used nuclear fuel.On Jan. 26, 2012, the Blue Ribbon Commission report was issued.The report provides numerous policy recommendations that will be considered by the Secretary of Energy. 10 Table of Contents In June 2010, the ASLB issued a ruling that the DOE could not withdraw the Yucca Mountain application.In September 2011, the NRC announced that it was evenly divided on whether to take the affirmative action of overturning or upholding the ASLB decision.Because the NRC could not reach a decision, an order was issued instructing that information associated with the ASLB adjudication should be preserved.The ASLB complied and the proceeding has been suspended. Nuclear Spent Fuel Storage In July 2011, a settlement agreement resolving the method by which NSP-Minnesota can recover certain incremental spent fuel storage costs through 2013 was approved with the DOE.The settlement does not address costs for used fuel storage after 2013; such costs could be the subject of future litigation.NSP-Minnesota received a $100 million payment in August 2011, of which $14.5 million was allocated to NSP-Wisconsin.As of Dec. 31, 2011, NSP-Minnesota has recorded the payment as restricted cash and a regulatory liability.Additionally, a claim for incremental spent fuel storage costs from 2009-2010 was submitted to the DOE in September 2011 and a claim for 2011 will be submitted to the DOE in May 2012. NSP-Minnesota has interim on-site storage for spent nuclear fuel at its Monticello and Prairie Island nuclear generating plants.As of Dec. 31, 2011, there were 29 casks loaded and stored at the Prairie Island plant and 10 canisters loaded and stored at the Monticello plant. PFS — NSP-Minnesota is part of a consortium of private parties working to establish a private facility for interim storage of spent nuclear fuel.In 2006, the U.S. Department of the Interiorissued two findings: (1) that it would not grant the leases for rail or intermodal sites and (2) that it was revoking its previous conditional approval of the site lease between PFS and the Skull Valley Indian tribe.In 2007, PFS and the Skull Valley Band filed a lawsuit challenging these actions.The lawsuit remains pending.A judicial appeal of the NRC licensing decision has been held in abeyance pending the outcome of the lawsuit challenging the DOI decisions.The existence of PFS as a licensed out-of-state storage option remains a credible alternative if PFS and the Skull Valley Band can prevail in the pending litigation and if the federal government fails to make progress with their obligation to take title and remove spent nuclear fuel from all domestic reactor sites. See Note 14 to the consolidated financial statements for further discussion regarding the nuclear generating plants. NRC Regulation — The NRC regulates the nuclear operations of NSP-Minnesota.Decisions by the NRC can significantly impact the operations of the nuclear plants.The event at the nuclear plant in Fukushima, Japan could impact the NRC’s deliberations on NSP-Minnesota’s power uprates discussed below.This event could also result in additional regulation by the NRC, which could require additional capital expenditures or operating expenses.The NRC has created an internal task force to develop recommendations for NRC consideration on whether it should require immediate emergency preparedness and mitigating enhancements at U.S. reactors and any changes to NRC regulations, inspection procedures and licensing processes. In July 2011, the task force released its recommendations.The report confirmed the safety of U.S. nuclear energy facilities and recommends actions to enhance U.S. nuclear plant readiness to safely manage severe events.In October 2011, the NRC Staff identified the near-term regulatory actions to be taken and prioritized these recommendations into a three-tiered approach.In December 2011, the NRC Commissioners approved the prioritization of the first tier and second tier recommendations.The NRC Staff and the industry are working to establish guidance to implement the NRC’s direction regarding resolution of the Tier 1 recommendations and final action by the NRC on these recommendations is expected in the first half of 2012. The industry is considering a wide range of strategies to address anticipated NRC regulation. Depending on the approach selected, preliminary estimates range from $20 million to $250 million dollars of capital investment approximately over the next five to eight years to address postulated safety upgrades to the Xcel Energy nuclear facilities.The low end of this range would apply if the NRC accepts the industry’s ‘flex’ approach which provides diverse and portable sources of providing emergency power and water. The high end estimate considers added cost of requiring permanently installed modifications with a higher degree of engineering analysis to meet nuclear standards for flooding, seismic and other local environmental considerations.Xcel Energy believes the costs of implementing these requirements would be recoverable through regulatory mechanisms, and it does not expect a material impact on its results of operations. To better coordinate response activities, the U.S. nuclear energy industry has created a steering committee made up of representatives from major electric sector organizations, including Xcel Energy, to integrate and coordinate the industry’s ongoing responses.In addition, the NRC has conducted technical inspections at Xcel Energy’s nuclear facilities to assess the capability to respond to extraordinary consequences similar to those that occurred at Fukushima, Japan.These inspections identified no significant findings or issues. 11 Table of Contents Nuclear Plant Power Uprates and Life Extension Life Extensions— In 2006, the NRC renewed the Monticello operating license allowing the plant to operate until 2030.In June 2011, the NRC issued renewed operating licenses for Prairie Island Units 1 and 2, allowing Unit 1 to operate until 2033 and Unit 2 until 2034. Monticello Nuclear Plant Extended Power Uprate—In 2008, NSP-Minnesota filed for both state and federal approvals of an extended power uprate of approximately 71 MW for NSP-Minnesota’s Monticello nuclear plant.The MPUC approved the CON for the extended power uprate in 2008.The filing was placed on hold by the NRC Staff to address concerns raised by the Advisory Committee on Reactor Safeguards related to containment pressure associated with pump performance.NSP-Minnesota has been working with the industry and regulatory agencies to address this issue and had expected to receive a regulatory decision on the license application in 2012.In October 2011, the Advisory Committee recommended that all licensing actions that credit the use of containment accident pressure be suspended until the causes and risks of Japan’s Fukushima incident are better understood.NSP-Minnesota is evaluating the impact of this recommendation on the timing of the license decision which will likely result in a delay of the approval.NSP-Minnesota has rescheduled the remaining equipment changes needed to complete the Monticello power uprate project during the planned spring 2013 refueling outage. Prairie Island Nuclear Extended Power Uprate — In 2008, NSP-Minnesota filed for an extended power uprate of approximately 164 MW for Prairie Island Units 1 and 2, which the MPUC approved in 2009.Analysis of recent extended power uprate submittals to the NRC concluded that significant additional design work beyond current schedule and cost plan estimates are now being required to submit a successful application.As a result, NSP-Minnesota is completing an economic and new project design analysis to determine project impacts and anticipates submitting a Change in Circumstances filing with the MPUC in the first quarter of 2012. Total capital investment between 2012 and 2015 for the Monticello and Prairie Island power uprate and life cycle management activities is estimated to be approximately $640 million. Fuel Supply and Costs The following table shows the delivered cost per MMBtu of each significant category of fuel consumed for electric generation, the percentage of total fuel requirements represented by each category of fuel and the total weighted average cost of all fuels. Coal* Nuclear Natural Gas Weighted Average NSP System Generating Plants Cost Percent Cost Percent Cost Percent FuelCost $ 55
